UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6341


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL F. MATTHEWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00226-REP-1)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Matthews, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       F.     Matthews       appeals    the    district     court’s

orders    denying    his    motion    to    enforce       the   plea    agreement    and

denying    subsequent          motions      seeking       reconsideration       or   to

supplement the motion to enforce the plea agreement.                           We have

reviewed the record and the district court’s orders and affirm

for the reasons of the district court.                      See United States v.

Matthews, No. 3:07-cr-00226-REP-1 (E.D. Va. Mar. 28, 2013; Feb.

10, 2014).       We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented      in    the   materials

before    this    court    and    argument      would     not   aid    the   decisional

process.

                                                                               AFFIRMED




                                            2